Exhibit 10.1

CANCELLATION AND WAIVER AGREEMENT
This Cancellation and Waiver Agreement (the “Agreement”) is entered into as of
the 4th day of September, 2015, by and among Ascent Solar Technologies, Inc., a
Delaware corporation (the “Company”), and the investor signatory hereto (the
“Holder”), with reference to the following facts:
A.    Prior to the date hereof, pursuant to (i) that Securities Purchase
Agreement, dated as of November 14, 2014, by and between the Company and the
Holder (the “Initial Securities Purchase Agreement”), the Company issued to the
Holder, among other things, (x) a senior convertible note, convertible into
shares of the Company’s common stock, $0.0001 par value per share (the “Common
Stock”), in accordance with the terms of thereof (the “Note”, as converted the
“Conversion Shares”), which as of the date hereof has $21,198,231.07 in
aggregate principal outstanding (the “Note Amount”) and (y) a Warrant to
purchase Common Stock and (ii) that Securities Purchase Agreement, dated as of
February 19, 2015 by and between the Company and the Holder (the “Additional
Securities Purchase Agreement”), the Company issued to the Holder, among other
things, (x) certain shares of preferred stock of the Company and (y) a Warrant
to purchase Common Stock.
B.    The Company and the Holder desire (i) on the date hereof to purchase and
cancel such aggregate principal amount of the Note as set forth on the signature
page of the Holder (including any accrued and unpaid interest thereon) (the
“Initial Closing Note”) for such aggregate cash amount as set forth on the
signature page of the Holder (the “Initial Closing Purchase Price”) to be paid
from the Master Restricted Account (as defined in the Note) (the “Initial
Cancellation”), (ii) on October 19, 2015 (the “Second Closing Date”), to
purchase and cancel such aggregate principal amount of the Note as set forth on
the signature page of the Holder (including any accrued and unpaid interest
thereon) (the “Second Closing Note”) for such aggregate cash amount as set forth
on the signature page of the Holder (the “Second Closing Purchase Price”) to be
paid to the Holder by the Company (the “Second Cancellation”) and (iii) on
December 4, 2015 (the “Third Closing Date”), to purchase and cancel such
aggregate principal amount of the Note as set forth on the signature page of the
Holder (including any accrued and unpaid interest thereon) (the “Third Closing
Note”, and together with the Initial Closing Note and the Second Closing Note,
the “Closing Notes”) for such aggregate cash amount as set forth on the
signature page of the Holder (the “Third Closing Purchase Price”, and together
with the Initial Closing Purchase Price and the Second Closing Purchase Price,
the “Closing Purchase Price”) to be paid to the Holder by the Company (the
“Third Cancellation”, and together with the Initial Cancellation and the Second
Cancellation, the “Cancellations”).
C.     Each of the Company and the Holder desire to effectuate the Cancellations
on the basis and subject to the terms and conditions set forth in this
Agreement.
D.     Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Securities Purchase Agreements.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:






--------------------------------------------------------------------------------




1.Cancellations. On the date hereof, (x) the Company, the Placement Agent and
the Holder shall deliver joint written instructions, in form and substance
acceptable to the Holder, in its sole discretion, to the Controlled Account Bank
with respect to the Master Restricted Account to wire the Initial Closing
Purchase Price to the Holder by wire transfer in U.S. dollars and immediately
available funds in accordance with the wire instructions of the Holder delivered
to the Company on or prior to the date hereof and (y) upon the Holder’s receipt
of the Initial Closing Purchase Price and the Holder hereby agrees to convey,
assign and transfer the Initial Closing Note to the Company for cancellation
(the “Initial Closing”). On the Second Closing Date, the Company shall wire the
Second Closing Purchase Price to the Holder by wire transfer in U.S. dollars and
immediately available funds in accordance with the wire instructions of the
Holder delivered to the Company on or prior to the Second Closing Date and, upon
the Holder’s receipt of the Second Closing Purchase Price, the Holder hereby
agrees to convey, assign and transfer the Second Closing Note to the Company for
cancellation (the “Second Closing”). On the Third Closing Date, the Company
shall wire the Third Closing Purchase Price to the Holder by wire transfer in
U.S. dollars and immediately available funds in accordance with the wire
instructions of the Holder delivered to the Company on or prior to the Third
Closing Date and, upon the Holder’s receipt of the Second Closing Purchase
Price, the Holder hereby agrees to convey, assign and transfer the third Closing
Note to the Company for cancellation (the “Third Closing”).
(a)The Holder shall deliver or cause to be delivered to the Company (or its
designee) the Note (or affidavit of lost note, in form provided upon request by
the Company and reasonably acceptable to the Holder) as soon as commercially
practicable following the Third Closing Date (the “Delivery Date”). Immediately
following the Holder’s receipt of the applicable Closing Purchase Price, solely
with respect to the applicable Closing Note, the Holder shall relinquish all
rights, title and interest in such Closing Note and assign and transfer the same
to the Company, and any such Closing Note, as applicable, shall be cancelled.
Upon the consummation of each of the Cancellations, if requested by the Company,
the Holder shall execute and delivery to the Company a pay-off letter, in
customary form, and return any Collateral held by the Holder, in its capacity as
the Collateral Agent, to the Company.
(b)On or prior to the date hereof, the Company shall satisfy all conditions set
forth in Section 7 of the Initial Securities Purchase Agreement (as amended
prior to the date hereof and hereby) with respect to this Agreement and each
other related documents contemplated hereby (the “Cancellation Documents”) as if
the date hereof was the Closing Date (as defined therein), mutatis mutandis.
(c)If either (i) the Company fails to either (x) consummate the Second Closing
on or prior to the Second Closing Date and/or (y) consummate the Third Closing
on or prior to the Third Closing Date occurs (each, a “Default Event”), the
Company shall exchange such Closing Notes (including, without limitation, the
Second Closing Note and the Third Closing Note) then outstanding, in whole or in
part, as elected by the Holder from time to time at the Holder’s option, into
shares of Common Stock (the “Default Shares”)(in each case, subject to Section
3(d) of the Note as if such issuance was being made pursuant to a conversion of
the Note) in reliance on the exemption from registration provided by Section

2



--------------------------------------------------------------------------------




3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”)(each
such exchange, a “Default Exchange”) at an exchange price equal to the Default
Exchange Price (as defined below), using the mechanics set forth in Section 3(c)
of the Note with “Default Exchange Price” replacing “Conversion Price” (as
defined in the Note) for all purposes thereunder and using a form of exchange
notice (each, an “Exchange Notice”) similar to the Conversion Notice (as defined
in the Note), mutatis mutandis. The Holder agrees that, so long as no Default
Event occurs, neither the Company nor the Holder shall effect any conversion of
the Note and no Installment Date (as defined in the Note) shall be deemed to
occur. The parties acknowledge and agree that the Default Shares, if any, shall
be issued to the Holder in exchange for the applicable Closing Note without the
payment of any additional consideration by the Holder. For the purpose of this
Section 1(d), “Default Exchange Price” means with respect to any Default
Exchange that price which shall be the lowest of (i) the applicable Conversion
Price as in effect on the Trading Day immediately preceding the time of the
delivery or deemed delivery of the applicable Exchange Notice, and (ii) 85% of
the price computed as the quotient of (I) the sum of the three (3) lowest VWAPs
of the Common Stock during the sixty (60) consecutive Trading Day period ending
and including the Trading Day immediately preceding the delivery or deemed
delivery of the applicable Exchange Notice, divided by (II) three (3) (such
period, the “Default Exchange Notice Measuring Period”). All such determinations
to be appropriately adjusted for any share dividend, share split, share
combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such Default Exchange Notice
Measuring Period. Notwithstanding anything herein to the contrary, nothing in
this Section 1(c) shall be deemed to limit the rights of the Holder to exercise
any conversion, redemption or other right or remedy pursuant to the Closing
Notes then outstanding.
2.    Amendments; Acknowledgements.
(a)Ratifications. Except as otherwise expressly provided herein, the Initial
Securities Purchase Agreement and each other Transaction Document (as defined in
the Initial Securities Purchase Agreement and the Additional Securities Purchase
Agreement), is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that on and after the date
hereof: (i) all references in the Initial Securities Purchase Agreement and the
Additional Securities Purchase Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Initial
Securities Purchase Agreement or the Additional Securities Purchase Agreement,
as applicable, shall mean the Initial Securities Purchase Agreement or the
Additional Securities Purchase Agreement, as applicable, as amended by this
Agreement, and (ii) all references in the other Transaction Documents, to the
“Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Securities Purchase Agreement or Additional
Securities Purchase Agreement shall mean the Initial Securities Purchase
Agreement or Additional Securities Purchase Agreement, as applicable, as amended
by this Agreement.
(b)Amendments to Initial Transaction Documents. Effective as of the date hereof,
each of the Transaction Documents are hereby amended as follows:

3



--------------------------------------------------------------------------------




(i) The defined term “Conversion Shares” is hereby amended to include the
“Default Shares” (as defined in the Cancellation Agreement)”.
(ii) The defined term “Transaction Documents” shall be amended to include this
Agreement.
(iii) “Cancellation Agreement” means that certain Cancellation and Waiver
Agreement, by and between the Company and the investor signatory thereto, dated
September 4, 2015.
(c)Acknowledgment Regarding Note. The Holder holds a Note issued by the Company
pursuant to the Initial Securities Purchase Agreement. The Holder hereby
consents to the issuance of the Default Shares and waives any provisions in any
Transaction Documents (as defined in the Note) that would otherwise prohibit the
issuance of the Default Shares in accordance with this Agreement, and the
Default Shares shall be deemed to be Excluded Securities (as defined in the
Note) and the Default Shares shall not be deemed to be Variable Price Securities
(as defined in the Note), in each case, for all purposes under the Note.
(d)Waiver of Certain Provisions of the Initial Securities Purchase Agreement and
Additional Securities Purchase Agreement. Effective as of the time of
consummation, in full, of the Initial Closing, the Holder hereby waives sections
4(m), 4(n), 4(q), 4(r), and 4(w) of the Initial Securities Purchase Agreement
and sections 4(m), 4(n), 4(p), and 4(v) of the Additional Securities Purchase
Agreement.
(e)Certain Other Waivers. With respect to the Company's issuance of $1.5 million
of subordinated convertible notes of even date herewith (the "Subordinated
Notes"), upon the execution and delivery of subordination agreements acceptable
to the Holder, the Holder hereby consents to the issuance of the Subordinated
Notes and waives any provisions in any Transaction Documents (as defined in the
Note) that would otherwise prohibit the issuance of the Subordinated Notes (and
the common stock issuable upon the conversion of the Subordinated Notes). In
addition, the Holder hereby agrees that (i) the Subordinated Notes (and the
common stock issuable upon the conversion of the Subordinated Notes) shall be
deemed to be Excluded Securities (as defined in the Note), (ii) the Subordinated
Notes shall be deemed to be Permitted Indebtedness (as defined in the Note), and
(iii) the security interest securing the Subordinated Notes shall be deemed to
be a Permitted Lien (as defined in the Notes).
3.    Representations and Warranties.
(a)Company Bring Down; No Event of Default. Except as set forth on Schedule 3(a)
attached hereto, the Company hereby makes the representations and warranties to
the Holder as set forth in Section 3 of the Initial Securities Purchase
Agreement (as amended hereby) as if such representations and warranties were
made as of the date hereof and set forth in their entirety in this Amendment,
mutatis mutandis. The Company represents and

4



--------------------------------------------------------------------------------




warrants to the Investor that after giving effect to the terms of this Agreement
no Event of Default (as defined in the Note) shall have occurred and be
continuing as of the date hereof.
(b)Holder Bring Down; Ownership Representation. The Holder hereby makes the
representations and warranties as to itself only as set forth in Section 2 of
the Initial Securities Purchase Agreement (as amended hereby) as if such
representations and warranties were made as of the date hereof and set forth in
their entirety in this Agreement, mutatis mutandis. The Holder owns the Note
free and clear of any liens (other than the obligations pursuant to this
Agreement, the Transaction Documents and applicable securities laws).
4.    Disclosure of Transaction. The Company shall, on or before 9:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the Cancellation Documents, to the extent they are required to be
filed under the 1934 Act, that have not previously been filed with the SEC by
the Company (including, without limitation, this Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, affiliates, employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the date hereof without the express prior written consent of the
Holder. To the extent that the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates employees or agents delivers any
material, non-public information to the Holder without the Holder's consent, the
Company hereby covenants and agrees that the Holder's shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, Affiliates, employees or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents not to trade on the basis
of, such material, non-public information. Neither the Company, its Subsidiaries
nor the Holder shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, the
Company shall be entitled, without the prior approval of the Holder, to make a
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith or
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) the Holder shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release). Without
the prior written consent of the Holder (which may be granted or withheld in the
Holder’s sole discretion), except as required by applicable law, the Company
shall not (and shall cause each of its Subsidiaries and affiliates to not)
disclose the name of the Holder in any filing, announcement, release or
otherwise.

5



--------------------------------------------------------------------------------




5.    No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the Default Shares under
the Securities Act or cause this offering of the Default Shares to be integrated
with such offering or any prior offerings by the Company for purposes of the
Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of the Principal Market
and/or any exchange or automated quotation system on which any of the securities
of the Company are listed or designated.
6.    Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Default Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed or designated for quotation (as applicable) (subject
to official notice of issuance) and shall maintain such listing of all the
Default Shares from time to time issuable under the terms of the Cancellation
Documents. The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 6.
7.    Fees. The Company shall promptly reimburse Kelley Drye & Warren, LLP
(counsel to the lead investor), on demand, for all reasonable, documented costs
and expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby).
8.    Holding Period. For the purposes of Rule 144, the Company acknowledges
that the holding period of the Default Shares may be tacked onto the holding
period of the Note, and the Company agrees not to take a position contrary to
this Section 8. The Company acknowledges and agrees that (assuming the Holder is
not an affiliate of the Company) (i) upon issuance in accordance with the terms
hereof, the Default Shares are, as of the date hereof, eligible to be resold
pursuant to Rule 144, (ii) the Company is not aware of any event reasonably
likely to occur that would reasonably be expected to result in the Default
Shares becoming ineligible to be resold by the Holder pursuant to Rule 144 and
(ii) in connection with any resale of Default Shares pursuant to Rule 144, the
Holder shall solely be required to provide reasonable assurances that such
Default Shares are eligible for resale, assignment or transfer under Rule 144,
which shall not include an opinion of Holder’s counsel. The Company shall be
responsible for any transfer agent fees or DTC fees or legal fees of the
Company’s counsel with respect to the removal of legends, if any, or issuance of
Default Shares in accordance herewith.
9.    Blue Sky. The Company shall make all filings and reports relating to the
transactions contemplated hereby required under applicable securities or “Blue
Sky” laws of the states of the United States following the date hereof, if any.
10.    Miscellaneous Provisions. Section 9 of the Securities Purchase Agreements
(as amended hereby) is hereby incorporated by reference herein, mutatis
mutandis.

6



--------------------------------------------------------------------------------




11.    Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Effective Date has not occurred and the Company does not
deliver the Initial Closing Purchase Price to the Holder in accordance with
Section 1 hereof, then, at the election of the Holder delivered in writing to
the Company at any time after the fifth (5th) business day immediately following
the date of this Agreement, this Agreement shall be terminated and be null and
void ab initio, the Cancellations shall not occur and the Note shall remain
outstanding as if this Agreement never existed.
[The remainder of the page is intentionally left blank]



7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.














COMPANY:
ASCENT SOLAR TECHNOLOGIES, INC.




By:/s/ Victor Lee
    Name: Victor Lee
    Title: Chief Executive Officer

    






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.




















HOLDER:


HUDSON BAY MASTER FUND LTD




By: /s/ Sander Gerber
Name: Sander Gerber
 
Title: Authorized Signatory


Aggregate principal amount of Initial  
Closing Note: 

$14,856,365.21   
Aggregate principal amount of Second  
Closing Note: 

$2,402,219.65   
Aggregate principal amount of Third  
Closing Note: 

$3,939,646.21   
Aggregate Initial Closing Purchase Price: 

$18,796,011.42   
Aggregate Second Closing Purchase Price: 

$2,402,219.65   
Aggregate Third Closing Purchase Price: 

$3,939,646.21   







